                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    UNITED STATES OF AMERICA,
                  Plaintiff,                                 No. CR19-4065-LTS
    vs.                                              MEMORANDUM OPINION AND
                                                       ORDER ON REPORT AND
    MELROY JOHNSON, SR.,                                RECOMMENDATION
                  Defendant.
                                   ____________________

           This matter is before me on a Report and Recommendation (R&R) in which Chief
United States Magistrate Judge Kelly K.E. Mahoney recommends that I deny defendant’s
motion (Doc. 185) to suppress. Doc. 245. Defendant Melroy Johnson, Sr., has filed
timely objections (Doc. 251) to the R&R and the Government has submitted an untimely 1
response (Doc. 259).


                                   I.      BACKGROUND
A.         Procedural History
           On August 12, 2020, the Grand Jury returned a superseding indictment 2 charging
Johnson with conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§



1
  Because trial was imminent when the R&R was filed, Judge Mahoney ordered that any
objections to the R&R be filed within 10 days and any response be filed seven days later. See
Doc. 245 at 25. The objections were filed on November 20, 2020, meaning the response was
due November 27, 2020. The Government did not file its response until December 4, 2020.
While it requested and received (Docs. 257, 258) an extension of time to file a reply with regard
to another motion pending in this case, it did not request an extension of time to file a response
to the objections. Because the response is untimely, I have not considered it.
2
 A criminal complaint (Doc. 2) was filed against Johnson on August 29, 2019. On September
17, 2019, the Grand Jury returned an Indictment against Johnson and co-defendants. Doc. 20.




          Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 1 of 23
841(a)(1), 841(b)(1)(A), 846 and 851; possession with intent to distribute a controlled
substance in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 851; and possession
with intent to distribute a controlled substance and aiding and abetting the possession with
intent to distribute in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)
and 851.
       Johnson filed his motion (Doc. 185) to suppress on August 27, 2020, 3 and the
Government filed its resistance (Doc. 195) on September 14, 2020. Judge Mahoney held
a hearing on October 14, 2020. See Doc. 214. The Government presented testimony
from Postal Inspector Ryan Brandt, Sioux City Police Officer Eric Davis and Woodbury
County Sheriff’s Deputy Todd Peterson. Id. Judge Mahoney admitted Government
Exhibit 1 and Defense Exhibits A through D. Id. The parties then submitted post-hearing
briefs. Docs. 226, 229.
       Judge Mahoney issued her R&R (Doc. 245) on November 10, 2020. Johnson
filed his objections (Doc. 251) on November 20, 2020. Trial was set to begin December
14, 2020, but the parties agreed to a continuance to February 16, 2021, due to ongoing
COVID-19 concerns. See Doc. 255.


B.     Relevant Facts4
       Judge Mahoney provided the following factual background in her R&R:
              In early June 2019, Postal Inspector Ryan Brandt became
       suspicious about packages being mailed to a Sioux City address from

3
  Johnson sought a continuance of the pretrial motions deadline on three occasions based on
outstanding discovery and his retained counsel’s need to review that discovery. See Docs. 45,
88, 101. He was scheduled to proceed to trial in early 2020, but due to the COVID-19 pandemic,
his trial was continued on several occasions. See Docs. 109, 113, 116, 129, 136. Less than two
weeks before his scheduled trial on July 31, 2020, Johnson fired his retained attorney. Doc.
155. Johnson’s current counsel was then appointed (Docs. 155 to 157) and moved to continue
trial and reset the pretrial motions deadline, which was granted. Docs. 169, 171.
4
 Johnson asserts two objections to Judge Mahoney’s factual findings. Those objections will be
addressed below.
                                             2


     Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 2 of 23
 Orange, California, using a fictitious return address. Along with Sioux City
 Police Officer Eric Davis, assigned to the Tri- State Drug Task Force,
 Inspector Brandt conducted a “knock and talk” at the delivery address listed
 on these packages, where the officers encountered a person I will refer to
 as Source of Information (“SOI”). SOI consented to the search of the
 package, which revealed about five pounds of methamphetamine. SOI told
 the officers that the package was intended for Melroy Johnson and that SOI
 had received six previous packages on his behalf, mailed by Felton
 Fitzgerald in California. SOI said that SOI delivered the packages to
 Johnson, and in return, he gave SOI money and crack cocaine for personal
 use. SOI also told the officers that Johnson sometimes gave SOI envelopes
 to mail to California, which SOI believed contained money. SOI refused to
 deliver the package to Johnson.

         Officer Davis remained in contact with SOI as the investigation
 continued. When SOI first named “Melroy Johnson” as the intended
 recipient, Officer Davis thought SOI meant Melroy Johnson, Jr. When he
 discovered two Melroy Johnsons living in the Sioux City area—Jr. and
 Sr.—Officer Davis returned to SOI, who clarified that Melroy Johnson, Sr.,
 received the packages. Officer Davis also learned through follow-up contact
 with SOI that SOI delivered the packages to Johnson’s apartment. SOI
 provided Johnson’s address in the Woodbury Heights apartment complex,
 and Officer Davis confirmed that Johnson lived there through utilities bills
 and the CLEAR database. SOI also indicated that other people in the Sioux
 City area received packages for Johnson, but SOI did not know their
 identities.

        After learning about others’ involvement, in late July, Inspector
 Brandt began looking at all packages mailed from Orange, California, to
 the Sioux City area. On August 2, he identified a package addressed to a
 residence in the 2100 block of McDonald Street as suspicious, because its
 approximate weight and handwritten label in marker were similar to the
 package delivered to SOI that contained methamphetamine. Officer Davis,
 along with others, conducted surveillance of the package’s delivery on
 August 2. They observed a person (later identified as Individual 1) approach
 the postal employee and claim the package. Individual 1 took the package
 and went into a nearby duplex with a different address than the one on the
 package. Law enforcement did not see which residence of the duplex
 Individual 1 entered. A little more than an hour later, Individual 1 left with
 another person (later identified as Individual 2). Law enforcement followed
 them to a television-repair business. Both went inside, but Individual 1
                                       3


Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 3 of 23
 returned to the duplex after about twenty to thirty minutes, while Individual
 2 stayed at the business. Law enforcement continued surveilling both
 individuals at the duplex and at the business, but they did not see anything
 further. In all, they watched them for five and a half to six hours after the
 delivery of the package.

        Inspector Brandt identified another suspicious package on August 27,
 from Vista, California, to the 2100 block of McDonald Street (but a
 different address than the August 2 package). See Doc. 186-2. It weighed
 twelve pounds and listed both a sender’s name and recipient’s name not
 associated with the listed addresses. Id. After a K-9 alert on the package
 the next day, Inspector Brandt obtained a warrant to search the package.
 Id. The search revealed a stereo speaker and two purses containing pound
 quantities of methamphetamine.

         Inspector Brandt repackaged the stereo and drugs and, posing as a
 letter carrier, delivered the package around 2:00 p.m. on August 28. A
 woman was sitting outside the residence, and he asked if she was expecting
 a package. When she did not respond, he set the package down and walked
 away. Before he reached the mail truck, he heard Individual 1 yelling at
 him that the package belonged to Individual 1, and he saw Individual
 1 retrieve the package and take it into the duplex next door. Because the
 law enforcement team conducting surveillance did not see which door of
 the duplex Individual 1 entered, an officer knocked on one of the doors
 under a ruse, and law enforcement confirmed the target residence when
 Individual 1 came to answer the door.

        Officer Davis obtained a search warrant for the residence Individual
 1 had entered with the package. See Doc. 229-1. Law enforcement
 executed the warrant around 4:00 p.m. While other officers searched
 (ultimately finding methamphetamine and cocaine), Inspector Brandt
 interviewed Individual 1, and Officer Davis interviewed Individual 2.
 Individual 1 originally denied any knowledge of the package’s contents,
 saying Individual 1 retrieved the package at Individual 2’s direction (the
 two were in a romantic relationship). When Inspector Brandt indicated he
 knew they planned to bring the package to a third party, Individual 1 stated
 Individual 1 did not know the guy’s name, but they called him Arkansas.
 Inspector Brandt asked what Arkansas looked like, and Individual 1
 described a Black man in his mid40s or maybe older, noting all Black men
 looked alike to Individual 1. Individual 1’s description matched Johnson,
 and Inspector Brandt recalled seeing mailing addresses associated with
                                      4


Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 4 of 23
 Johnson in Arkansas. Inspector Brandt showed Individual 1 a photograph
 of Johnson, and Individual 1 agreed that was the person described.
 Individual 1 stated that the man in the picture had approached Individual 2
 at the television-repair business and that Individual 2 had fixed his television
 and visited his residence a few times. Inspector Brandt asked if Individual
 1 would remember the man’s name if he said it. Individual 1 said Individual
 1 had never heard his real name before. Inspector Brandt asked if the name
 Melroy Johnson rang a bell, and Individual 1 said the name sounded
 familiar, suggesting Individual 1 might have seen it on receipts for the
 business. Individual 1 stated Johnson lived in the Woodbury Heights
 apartment complex. Individual 1 stated Individual 1 knew where Johnson’s
 apartment was located but did not know the address or apartment number.
 Individual 1 stated Individual 1 had met Johnson three to four times, visiting
 his apartment when Individual 2 went to work on the television.

        Individual 1 said they had received one prior package, maybe two,
 which Individual 2 had taken to Johnson. Individual 1 denied knowing what
 Individual 2 received in exchange but admitted both Individual 1 and
 Individual 2 used methamphetamine. After Inspector Brandt talked to
 Officer Davis, he again asked Individual 1 what happened after they
 received the packages, letting Individual 1 know that Individual 2 was
 cooperating. Individual 1 stated they went to Woodbury Heights. Inspector
 Brandt asked if Individual 2 took a Lyft, while Individual 1 followed by
 car. Individual 1 nodded. Individual 1 indicated willingness to deliver the
 package to Johnson as planned. Individual 1 noted they planned to go to
 Woodbury Heights after a child’s birthday party, around 8:30 or 9:00
 p.m. Throughout the interview, Individual 1 expressed concern about
 “doing someone else’s time,” noting Individual 1 had not been in trouble
 since acquiring a felony drug conviction at age 18.

        While Inspector Brandt spoke to Individual 1, Officer Davis talked
 to Individual 2. Like Individual 1, Individual 2 originally denied any
 involvement in the drug trade. Individual 2 became willing to talk,
 however, once Officer Davis indicated that law enforcement already knew
 Individual 2 was receiving packages of drugs from California and that they
 knew the ultimate recipient of those drugs, showing Individual 2 a picture
 of Johnson. The picture showed two Black men. Individual 2 pointed to
 Johnson in the photo, saying they called him Barbecue; Individual 2 denied
 knowing the other man. Individual 2 said Individual 2 did not know
 Barbecue’s real name, saying, “It’s Mel or…?” Officer Davis cut Individual
 2 off, affirming that Mel was correct. Individual 2 said that they had met
                                        5


Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 5 of 23
 Johnson through his television-repair business, noting it was like Johnson
 “knew [they] used” and “tracked [them] down” to receive packages for
 him. Individual 2 stated they had received two prior packages in addition
 to the one that day. Individual 2 indicated they would open the package, put
 the drugs in a different package, and then bring the drugs to Johnson at his
 apartment, calling beforehand to let him know they were on their way,
 saying, “I’ve got your shoes,” which was code for methamphetamine.
 Individual 2 stated Johnson lived in a first-floor apartment in the Woodbury
 Heights apartment complex. Officer Davis pulled up a map of the
 Woodbury Heights apartment complex on his phone, and Individual 2
 identified Johnson’s building. Individual 2 stated that in exchange, they
 were fronted one pound of methamphetamine to sell, for which they later
 owed Johnson $6,000. Individual 2 indicated they traveled separately to
 bring the drugs to Johnson: Individual 2 took the drugs in a Lyft, and
 Individual 1 picked Individual 2 up from Johnson’s apartment. Individual 2
 stated that this was the first time the package had contained cocaine, noting
 Johnson wanted something he liked. The cocaine had been hidden in the
 speaker, explaining why law enforcement did not find it during their initial
 search of the package. Individual 2 indicated that they were not the only
 people who received packages for Johnson. Individual 2 noted Individual 2
 had heard about law enforcement’s encounter with someone else who
 received packages for Johnson, and Individual 2 wondered why that person
 was not in jail (likely referring to SOI). Individual 2 expressed willingness
 to deliver the package to Johnson but refused to participate without
 Individual 1, since they both had delivered the packages in the past.
 Throughout the interview, Individual 2 expressed concern about Individual
 1, pleading with law enforcement not to charge Individual 1.

        Law enforcement transported Individual 1 and Individual 2 to the
 Drug Enforcement Agency (DEA) office to wait until it was time to deliver
 the drugs. During that time, Officer Davis prepared an anticipatory search
 warrant for Johnson’s residence. As questions came up about the usual
 procedure for delivering the drugs to Johnson, officers talked further with
 Individual 1 and Individual 2. Individual 2 primarily answered the officers’
 questions, but Individual 1, sitting in the same room, did not disagree with
 anything Individual 2 said. Individual 2 stated that they normally delivered
 the drugs to Johnson around 8:30 p.m. the day they arrived. Individual 2
 said that when they got to the apartment complex, they called Johnson to
 let them into the main building door, which required a code for access.
 Johnson would come and open the door for them, and then they would walk
 down the hallway to Johnson’s apartment. Individual 2 indicated that they
                                      6


Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 6 of 23
 paid Johnson incrementally for the methamphetamine they were fronted,
 noting they owed him $10,000. Law enforcement decided that in addition
 to bringing Johnson the drugs (some of it replaced with a fake substance),
 Individuals 1 and 2 would also bring him $500, since they were short the
 last time they saw Johnson and bringing him money would be within the
 norm of their usual transactions. The senior DEA agent in charge of warrant
 execution, Mark Minten, briefed Individuals 1 and 2, telling them that
 Individual 2 would be wearing a wire and that Individual 2 should let law
 enforcement know when they delivered the package by speaking to Johnson
 in coded language (e.g., by telling Johnson they had brought “the product
 he liked,” meaning cocaine).

         The court granted an anticipatory search warrant based on
 Officer Davis’s affidavit. Doc. 186-2. The affidavit set forth the
 information about the delivery of the package earlier on August 28 and what
 officers had learned from their interviews with Individual 1 and Individual
 2. Id. It did not include any information about SOI, the August 2 delivery,
 or law enforcement’s confirmation of Johnson’s residence through public-
 records databases. Id. The affidavit stated “both subjects said they
 were approached by Melroy Johnson Sr. to receive packages containing
 methamphetamine.” Id. It further provided “[Individual 1] and [Individual
 2] stated” that Johnson would call Individual 2 to let Individual 2 know
 when to expect a package. Id. The affidavit goes on to set forth Individual
 1 and Individual 2’s usual practice upon receiving a package:
 that they kept a pound of methamphetamine to sell, that Individual 2 called
 Johnson and said, “I’ve got your shoes”; that they took separate vehicles to
 Johnson’s apartment; and that they called Johnson when they arrived so he
 could let them into the main door of the apartment building and then into
 his apartment. Id.

        The warrant affidavit indicated that Individual 1 and Individual 2
 would deliver methamphetamine to Johnson at his apartment that evening
 “in accordance with their previous practice as described above.” Id. It noted
 they would be equipped with electronic devices “with instructions to notify
 law enforcement by code upon their entrance into” Johnson’s apartment.
 Id. The affidavit concluded by requesting an anticipatory search warrant
 “granting search” of Johnson’s apartment “upon delivery of the package”
 to the apartment. Id.

        The search warrant issued, granting search of Johnson’s apartment
 as soon as the condition precedent occurred. The correct address was listed
                                      7


Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 7 of 23
 in the warrant application and throughout the affidavit, but the warrant itself
 listed two different addresses: it authorized the search of the correct
 address, but only after “[t]he delivery of the subject package of
 methamphetamine” to an incorrect address “confirmed by use of coded
 language when the package actually enters the subject apartment.” Id. The
 incorrect address listed in the condition precedent is clearly a typographical
 error: the incorrect address does not exist, and it consists of the same street
 name and apartment number as the correct address, but lists the wrong
 street number, flipping the first two digits of the correct street address so
 that 4325 (the correct number) becomes 3425 (the incorrect number).

         The execution of the search warrant did not go according to plan.
 Individual 2 called Johnson prior to leaving the DEA office to let him know
 they were on the way with the “shoes.” As they arrived, Johnson called
 Individual 2, asking where they were. When Individuals 1 and 2 walked up
 to Johnson’s apartment, he was outside on his patio. Rather than letting
 them in through the main door to the building (and then into his apartment),
 he let them directly into his apartment through the sliding glass door in his
 patio area. Meanwhile, Inspector Brandt, on the entry team, attempted to
 open the main building door using the security code law enforcement had
 obtained from management at the apartment complex. The code did not
 work. Some members of the entry team, including Woodbury County
 Sheriff’s Deputy Todd Peterson, moved to the sliding glass door. The door
 was locked. Deputy Peterson saw Johnson through the blinds, bent over the
 kitchen counter, looking at something, while Individual 1 and Individual 2
 sat in the living room.

         With the entry team at the ready, Officer Davis and Agent Minten
 sat in the parking lot listening to the wire on Individual 2. Officer Davis
 testified that they were listening for the “coded language” from Individual
 1 and Individual 2 acknowledging the drugs were in the apartment.
 Specifically, Officer Davis testified that they were listening for Individual
 2 to ask Johnson to confirm that the product was “right” (in amount and
 quality) and to tell Johnson they brought money since they were short last
 time. Agent Minten stated he heard the language, and he radioed law
 enforcement to execute the warrant. Officer Davis testified that although
 the audio quality was not great, he also heard the “verbiage.” Officer Davis
 further testified that upon listening to the recording of the wire after-the-
 fact, using headphones to improve his ability to hear, he heard Individual 2
 talk about both things they were looking for. Law enforcement used a
 battering ram to enter the sliding glass door on the patio. They found
                                       8


Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 8 of 23
       Johnson in the bathroom with the methamphetamine. He was arrested and
       taken into custody.

Doc. 245 at 2-9 (internal footnotes omitted).


                            II.    STANDARD OF REVIEW
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
                                             9


     Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 9 of 23
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                  III.   DISCUSSION
A.     Objections to Findings of Fact
       Johnson objects to the following findings of fact:
        “Individual 1’s description matched Johnson.” Doc. 245 at 4.

        “Specifically, Officer Davis testified that they were listening for Individual 2
         to ask Johnson to confirm that the product was ‘right’ (in amount and quality)
         and to tell Johnson they brought money since they were short last time. Agent
         Minten stated he heard the language, and he radioed law enforcement to
         execute the warrant. Officer Davis testified that although the audio quality was
         not great, he also heard the ‘verbiage.’” Doc. 245 at 9, 21-22.

Doc. 251 at 1-2.
       With regard to the first objection, Johnson notes that as stated in the previous
sentence of the R&R, “Individual 1 described a Black man in his mid40s or maybe older,
noting all Black men looked alike to Individual 1.” Doc. 245 at 4, 19, n.8. He argues
that the description of “Arkansas” as a “black man” is insufficient to identify Johnson
because Individual 1 thinks all black men look alike and notes that he is 65 years old,
which is considerably older than “mid40s.” I do not find it to be a misstatement of the
record that “Individual 1’s description matched Johnson.” Individual 1’s description of
“Arkansas” was very broad: “a Black man in his mid40s or maybe older.” Johnson is a
65-year-old Black man and fits within that very broad description. While I agree that the
description does not precisely identify Johnson and is so vague that it could apply to many
individuals, Johnson fits those broad characteristics. Law enforcement had other reason
to believe Johnson was their target and did not rely solely on Individual 1’s description
to target Johnson. This objection is overruled.
                                            10


     Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 10 of 23
      With regard to Johnson’s second objection, Johnson acknowledges that the above-
quoted language is consistent with Davis’ testimony, but objects to the extent it reflects
a finding that (1) Johnson discussed the amount and quantity of any drugs or that (2)
Minten and Davis heard Johnson discuss drugs. He asserts there was no such discussion
triggering law enforcement’s authority to enter and search his residence. I do not find
that the quoted language reflects a finding that Johnson in fact discussed the amount and
quantity of any drugs. I do find, however, that it reflects a finding that Davis heard the
agreed-upon verbiage related to bringing Johnson the product he liked or the “right”
product and that Davis believed Minten heard it as well.
      This objection is overruled for two reasons. First, I have no reason to believe that
Davis’ testimony about what he heard and what Minten said he heard is not credible.
Second, a finding that this verbiage was actually used is not necessary to conclude law
enforcement was justified in entering and searching the residence. The triggering event
for the anticipatory search warrant was delivery of the package to Johnson’s apartment,
not use of the coded language. See Doc. 186-2 at 14 (listing the required condition as:
“The delivery of the subject package of methamphetamine to 3425 Fieldcrest Drive
Apartment 1D, Sioux City, IA 51103 – confirmed by use of coded language when the
package actually enters the subject apartment.”) (emphasis added).         As noted, the
purpose of the coded language was to communicate that the triggering condition (delivery
of the package to the apartment) had occurred. Id. at 9 (“[Individual 2] and [Individual
1] will be equipped with an electronic recording and communication device with
instructions to notify law enforcement by code upon their entrance into Melroy Johnson
Sr.’s apartment in 1D.”).
      The reason for this set up was that law enforcement anticipated Individuals 1 and
2 would enter through the main building door of the apartment complex (as they had done
in the past) and enter Johnson’s apartment from the interior of the building, out of sight
from law enforcement surveillance. See Doc. 245 at 8. Of course, the delivery did not

                                           11


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 11 of 23
happen as anticipated because Johnson allowed Individuals 1 and 2 to enter his apartment
from the exterior of the building via his patio door. Therefore, law enforcement was
able to observe the delivery of the package and did not need the coded language to confirm
it had been delivered to Johnson. See Doc. 220 at 114-15 (“Whey they received a phone
call from Mr. Johnson Senior, [Individual 2] advised that they’re actually there.
[Johnson] said, ‘Oh, I’m right here too.’ Surveillance confirmed that Mr. Johnson Senior
greeted them at the patio section, and they all entered into the apartment through the patio
door.”). Nonetheless, Davis testified he and Minten listened to the conversation between
Individual 2 and Johnson regarding the drugs and money. Id. at 115. Whether or not
the coded language was actually used is of little consequence if its purpose had already
been served by law enforcement’s observation of Individuals 1 and 2 entering the
apartment through the patio door and the entry team’s observation of Johnson standing
over the package inside the apartment.
       Because the anticipatory search warrant was conditioned upon delivery of the
package to Johnson’s apartment via physical entrance by Individuals 1 and 2, and law
enforcement observed the occurrence of that condition, law enforcement had authority to
enter and search regardless of whether the coded language was actually used. For these
reasons, this objection is overruled.


B.     Objections to Conclusions of Law
       Johnson objects to the following legal conclusions:
        That the “misleading” affidavit was merely “sloppy” and the result of no more
         than negligent conduct. He argues the affidavit was reflective of a reckless
         disregard for the truth and amounts to a Franks violation.

        “Even if the affidavit had corrected the misleading statements and set forth the
         facts in better detail, the affidavit would have established the existence of
         probable cause.” Doc. 245 at 19. Johnson argues the affidavit would have
         lacked probable cause with the misleading statements and omissions corrected
         because there was little meaningful corroboration of the allegations against
         Johnson.
                                            12


     Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 12 of 23
          That the Leon good faith exception applies. Johnson notes the good faith
           exception does not apply to a Franks violation and argues the number of errors
           in the execution of the warrant provides an independent basis for suppression
           and prevents a finding that officers acted in good faith.

Doc. 251 at 2-5. I will address the first and second objections together, followed by the
third.
         With regard to the nature of the affidavit, Johnson argues the following facts
support his argument that the affidavit went beyond negligent conduct and amounted to a
Franks violation:
          The affidavit misleadingly5 suggested that Individual 1 and Individual 2
           independently identified Johnson by his full name. He contends officers
           believed Johnson was their target before speaking with Individuals 1 and 2,
           and merely looked to them to confirm their hunch. When neither of the
           individuals could provide the full name of the recipient of the package,
           Individual 1 was given a “highly suggestive” photo-lineup of one black man
           (Johnson) after Individual 1 had stated all black men looked alike.

          The affidavit “makes it seem like Individual 1 and Individual 2 corroborated
           every aspect of each other’s stories in separate interviews.” Doc. 245 at 18.
           Because Individuals 1 and 2 did not corroborate every aspect of each other’s
           stories, Johnson argues the affidavit was misleading. He contends Individual
           1 provided limited information in an initial interview with Brandt and
           Individual 2 was the source of a significant majority of the information relevant
           to Johnson. While at the DEA office together, Johnson agrees with Judge
           Mahoney that “at most, it seems Individual 1 merely agreed with things
           Individual 2 said, rather than separately volunteering information in a manner
           corroborating Individual 2’s statements.” Doc. 245 at 19, n.8.

          The omission of information about prior surveillance of Individual 1 and
           Individual 2 was highly material. Johnson notes Individuals 1 and 2 were
           surveilled for “five and a half, six hours” on August 2, 2019, after Individual
           1 retrieved a suspicious package. Because the purpose of the affidavit was to
           establish probable cause as to what Individuals 1 and 2 were doing with the
           packages of drugs they received, Johnson argues it was highly relevant what

5
    Johnson notes the R&R acknowledges the affidavit was misleading in this way.
                                              13


       Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 13 of 23
          Individuals 1 and 2 actually did with the August 2 suspicious package. He
          points out that during the nearly six hours of surveillance, it appears that
          Individuals 1 and 2 kept the package for themselves. He argues the affidavit
          should have disclosed that this surveillance did not corroborate Individual 1
          and Individual 2’s allegations.

       Judge Mahoney did not give sufficient weight to the omission from the affidavit
        that law enforcement planned to send Individuals 1 and 2 to Johnson’s residence
        with money. See Doc. 245 at 20. The anticipatory search warrant was based
        on a finding of probable cause that the triggering condition – Johnson’s
        acceptance of the package of drugs – would occur. Johnson argues the fact
        that law enforcement decided to send money with Individuals 1 and 2 made it
        more probable that Johnson would accept the package and that the affidavit
        should have disclosed this.

       Judge Mahoney should have placed more weight on the omission of the
        romantic relationship between Individuals 1 and 2 as well as Individual 1’s
        felony criminal history. Johnson argues these factors were significant because
        Individual 2 was the source of most of the information against Johnson and
        Individual 1 simply agreed with what Individual 2 said. Johnson argues that
        Individual 1 was less likely to object to any information Individual 2 provided
        to law enforcement because Individual 1 was Individual 2’s romantic partner.
        Johnson argues without this disclosure the affidavit misleadingly implied a
        greater significance to Individual 1’s “corroboration” of Individual 2’s
        allegations than was warranted. The failure to disclose Individual 1’s criminal
        history (and Individual 2’s concern over it) also prevented the court from
        understanding their shared motivation to incriminate another person.

Doc. 251 at 2-4.
      After citing the standards for a Franks hearing, Judge Mahoney addressed the
truthfulness of two statements in the affidavit (which Johnson does not challenge in his
objections) and four omissions that Johnson argues should have been disclosed. She
concluded a preponderance of the evidence did not establish a Franks violation. Doc.
245 at 17.    She agreed with Johnson that certain statements in the affidavit were
misleading, particularly regarding specific information provided by Individual 1 and
Individual 2 and the circumstances in which they made their identifications of Johnson.
Id. at 17-18. Based on the information provided at the suppression hearing, she explained
                                           14


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 14 of 23
why certain statements or omissions in the affidavit were misleading. Id. Judge Mahoney
ultimately concluded that law enforcement did not act intentionally or with reckless
disregard for the truth in drafting the affidavit. Id. at 19. She found that the affidavit
omitted “a lot of information relevant to probable cause,” including facts that bolstered
the existence of probable cause. Id. She noted that officers were working under a “time
crunch” and that even if the affidavit had corrected the misleading statements and set
forth the facts in better detail, it would have nonetheless established the existence of
probable cause. Id. Indeed, she explained that law enforcement “knew much more
information than contained in the affidavit, and they clearly had probable cause for the
issuance of the warrant.” Id. Further, Judge Mahoney did not find that law enforcement
acted with the necessary mens rea in omitting the information about Individual 1’s6
criminal history, the August 2 surveillance,7 the romantic relationship between
Individuals 1 and 2 and the plan to bring Johnson money. Id. at 20. She concluded the
omitted information was not critical to a probable cause finding and that the affidavit
would have established probable cause even if this information had been included. Id.
       A defendant is entitled to a Franks hearing if he or she can show (1) that the affiant
“knowingly and intentionally” made false statements or made them in “reckless disregard
for the truth” and (2) if the false information is excised (or the omitted information is
included), the affidavit no longer establishes probable cause. United States v. Arnold,
725 F.3d 896, 898 (8th Cir. 2013). Neither mere negligence nor innocent mistake is
sufficient to void a warrant. Franks v. Delaware, 438 U.S. 154, 171 (1978). “A law
enforcement official is not required to include everything he knows about a subject in his


6
  At times, the R&R refers to Individual 2’s criminal history. However, it is apparent from the
testimony at the suppression hearing and Johnson’s motion that Individual 1 is the one with the
criminal history.
7
  Judge Mahoney did not find this surveillance particularly probative, noting that it was not clear
that law enforcement conducted surveillance until 8:30 p.m., when Individuals 1 and 2 would
normally deliver the packages to Johnson. Doc. 245 at 20, n.9.
                                               15


     Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 15 of 23
affidavit, whether it is material to a finding of probable cause or not.”            Technical
Ordnance, Inc. v. United States, 244 F.3d 641, 649 (8th Cir. 2001).
       Here, the affidavit provided in relevant part:
               In post-Miranda interviews both subjects said they were approached
       by Melroy Johnson Sr. to receive packages containing methamphetamine
       shipped to residences near [Individual 2’s] residence . . . . [Individual 1
       and Individual 2] admitted to receiving packages containing
       methamphetamine previous to August 28, 2019. [Individual 2 and
       Individual 1] stated Melroy calls [Individual 2] to give notice that a package
       is arriving. Upon receipt of the package, Individual 2 and Individual 1 open
       the package and keep 1 pound of methamphetamine for them to sell (for
       which they later owe $6000 to Melroy Johnson Sr.) and deliver the
       remaining methamphetamine to Melroy Johnson Sr. in a different package.
       [Individual 2] calls Melroy Johnson Sr and informs him “I’ve got your
       shoes” which is code for the methamphetamine. [Individual 2 and
       Individual 1] take separate vehicles to Melroy Johnson Sr.’s residence at
       the 4325 Fieldcrest Drive Apartment 1D in Sioux City, Iowa. 4325
       Fieldcrest Drive is a three-story grey brick and siding apartment building
       with a secured entrance. 4325 Fieldcrest Drive is part of the Woodbury
       Heights apartment complex in Sioux City, Iowa. See Attachment A for a
       general picture of the Woodbury Heights Complex. Upon arrival,
       [Individual 2] calls Melroy Johnson Sr. and Melroy Johnson Sr. lets them
       into the apartment complex security door. [Individual 2 and Individual 1]
       accompany Melroy Johnson Sr. to his first floor apartment with the package
       containing methamphetamine and provide the package to Melroy Johnson
       Sr. once inside the apartment. Often [Individual 1 and Individual 2] stay at
       Melroy Johnson Sr.’s apartment to converse for a few minutes before
       leaving.

Doc. 186-2 at 8-9.       As Judge Mahoney noted, the affidavit did not include any
information about what the SOI told law enforcement,8 the August 2 delivery in which
law enforcement surveilled Individual 1 and Individual 2’s receipt of a package, or law
enforcement’s confirmation of Johnson’s address through public-records databases. Doc.


8
  The SOI identified Johnson as the intended recipient of the package that had been delivered to
the SOI and also told law enforcement that other individuals in the Sioux City area received
packages for Johnson.
                                               16


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 16 of 23
245 at 7.
      Testimony from the suppression hearing revealed the following regarding law
enforcement’s interviews with Individual 1 and Individual 2:
       Neither Individual 1 nor Individual 2 provided law enforcement with Johnson’s
        name. Rather, Individual 1 stated they called the intended recipient of the
        package “Arkansas.” Individual 2 stated they called the recipient “Barbeque.”
        Individual 1 described Arkansas as a Black man in his mid40s or maybe older,
        noting that all Black men looked alike to Individual 1. When asked about
        Barbeque’s real name Individual 2 stated: “It’s Mel or . . .?” when the officer
        cut off Individual 2 and confirmed Mel was correct.

       Individual 1 was shown a picture of Johnson and identified him as Arkansas.

       Individual 2 initially denied any involvement until Officer Davis told Individual
        2 they knew Individual 2 was receiving packages of drugs from California and
        they knew the ultimate recipient of the drugs, showing Individual 2 a picture
        of two Black men, one of whom was Johnson. Individual 2 pointed out Johnson
        in the photo.

       Both Individual 1 and Individual 2 stated the person to whom they delivered
        the packages lived in the Woodbury Heights apartment complex.

       Individual 2 stated they traveled separately to bring the drugs to Johnson with
        Individual 2 traveling in a Lyft and Individual 1 by car.

       After being informed that Individual 2 was cooperating, Individual 1 was asked
        if Individual 2 took a Lyft to the Woodbury Heights apartment complex while
        Individual 1 followed by car. Individual 1 nodded.

       Individual 2 noted they were not the only people who received packages for
        Johnson and told law enforcement Individual 2 knew about law enforcement’s
        encounter with someone else who received packages for Johnson.

       When Individual 1 and Individual 2 were taken to the DEA office while the
        anticipatory search warrant was being prepared, Individual 2 primarily
        responded to questions from officers about their usual procedure for delivering
        drugs to Johnson. Individual 1 did not disagree with anything Individual 2
        said.

                                          17


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 17 of 23
        Individual 2 told law enforcement they owed Johnson $10,000 and would pay
         him incrementally for the methamphetamine they were fronted. Law
         enforcement decided Individuals 1 and 2 would bring Johnson $500 in addition
         to delivering the drugs, which would be within the norm of their usual
         transactions.

        Individual 1 has a criminal history, including a felony drug conviction

        Individual 1 and 2 are in a romantic relationship.

See Doc. 245 at 4-7; Doc. 220.
       Johnson points out that neither Individual 1 nor Individual 2 was able to identify
Johnson by his full name, as suggested by the affidavit. He states officers already
believed their target was Johnson. When Individual 1 provided a vague description and
said all Black men looked alike to Individual 1, Brandt provided a photograph of Johnson
and Individual 1 agreed that was the person to whom Individual 1 was referring.
       I agree with Judge Mahoney that the affidavit should have been more precise
regarding what Individual 1 and Individual 2 said about the person to whom they intended
to deliver the package and knew only by nickname. However, there is nothing in the
record to suggest that these details were left out intentionally or with a reckless disregard
for the truth.   Instead, it appears the affiant was summarizing the information law
enforcement believed it had gleaned from the interviews, rather than describing what
Individuals 1 and 2 had actually said to lead officers to that conclusion.
       Further, inclusion of these details (and others) would not destroy probable cause.
It is clear from the record at the suppression hearing that officers believed their target
was Johnson before they spoke to Individuals 1 and 2. Inclusion of this information
would have contributed to probable cause. Individuals 1 and 2 said nothing that was
inconsistent with this previous information. Indeed, they corroborated it in many ways,
even if the details they provided were vague or small (such as Individual 1’s description
of Arkansas, which triggered Brandt’s memory of seeing mailing addresses associated
with Johnson in Arkansas).
                                             18


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 18 of 23
       I agree with Johnson that the photographic identification was highly suggestive,
and thus of little value, but other details provided by Individual 1 and Individual 2 (such
as pointing out Johnson’s apartment on a map of the apartment complex where they knew
he lived) were more precise in identifying Johnson.9 Individual 2 was also able to recall
Johnson’s first name. It seems apparent that the officers believed Individual 1 and
Individual 2 had provided enough detail to believe that the person they identified was
Johnson.    Rather than explaining how they arrived at that conclusion, the officers
misleadingly stated that Individuals 1 and 2 said they were approached by Melroy
Johnson.    However, clarification of these matters in the affidavit would not have
prevented a finding of probable cause, as it would have been reasonable for the issuing
judge to make the same conclusion – that Individual 1 and Individual 2 had identified
Johnson as the intended recipient of the package.
       Johnson also takes issue with the affidavit because it suggests that Individual 1 and
Individual 2 corroborated every part of each other’s stories when, in fact, Individual 2
provided the majority of information and Individual 1 merely agreed with what Individual
2 said. Judge Mahoney acknowledged that the affidavit was flawed in this way and I
agree. However, I also agree that the affidavit would have established probable cause
had it been corrected to accurately specify the information provided by Individuals 1 and
2. While they did not corroborate all aspects of each other’s stories, they had several
similarities, including how they came into contact with Johnson (through the television-
repair business) and what they would do with the package upon receipt (deliver it to
Johnson at his apartment in the Woodbury Heights apartment complex). While Individual
2 described the scheme in far more detail, nothing Individual 1 said was inconsistent with
those details based on their separate interviews.



9
  While I agree that officers probably should have included the fact that they had confirmed
Johnson’s address using public records databases, this seems either implied or is immaterial to
the finding of probable cause.
                                             19


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 19 of 23
       This is not surprising, as it appears Individual 2 was more involved. Johnson had
approached Individual 2 at the television-repair business, Individual 2 called Johnson
upon receipt of the package, Individual 2 knew the details of the exchange, including how
much they were fronted and what was in the packages, and Individual 2 knew that law
enforcement had spoken with another individual who received packages on Johnson’s
behalf. Individual 1 denied knowledge of the package’s contents and stated Individual 1
retrieved the packages at Individual 2’s direction. When they were asked questions
together at the DEA office, it is not surprising that Individual 2 provided the answers and
Individual 1 nodded along. The fact that Individual 1 did not separately corroborate all
the details of the scheme is not necessary to find probable cause, especially because both
Individual 1 and Individual 2 suggested Individual 1 had a more limited role in retrieving
the packages and driving a separate vehicle to Johnson’s apartment.
       Next, Johnson takes issue with the omission of law enforcement’s prior
surveillance of Individuals 1 and 2 upon receipt of a package on August 2. Specifically,
he argues that this surveillance did not corroborate Individual 1’s and Individual 2’s
allegations, because during the five-and-a-half to six hours of surveillance, Individual 1
and Individual 2 did not deliver the package to Johnson. I agree with Judge Mahoney
that this surveillance is not material to a finding of probable cause given that it is not
clear from the testimony when the surveillance was conducted. Individual 2 stated they
normally delivered the package around 8:30 p.m. the day it arrived. It is not clear from
the record whether law enforcement was conducting surveillance on Individual 1 and
Individual 2 around this time on August 2. In other words, the August 2 surveillance
provides little information relevant to probable cause except that Individual 1 and
Individual 2 had previously received a package coming from California that was similar
to the package delivered to the SOI. Inclusion of this information in the affidavit would
not have affected a probable cause determination.
       Johnson also argues Judge Mahoney did not give sufficient weight to the affidavit’s

                                            20


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 20 of 23
omission that the officers decided to send Individual 1 and Individual 2 into Johnson’s
apartment with money. He contends this made it more likely he would accept the
package. Again, I do not find this omission was made intentionally or with reckless
disregard for the truth. There was significant evidence from which to believe that
Johnson would have accepted the package without any payment from Individual 1 and
Individual 2. Nor would inclusion of this fact have changed the probable cause finding
or made it more likely that the triggering condition would have occurred. The affidavit
explained the usual manner of delivery, including that Individuals 1 and 2 would keep
one pound of methamphetamine to sell (for which they would later owe $6,000 to
Johnson). Doc. 186-2 at 8. Had the affidavit stated law enforcement intended Individuals
1 and 2 to deliver money in addition to the package, this would have been consistent with
the scheme as described by Individual 2. There is no evidence that Johnson was somehow
duped into accepting the package based on the presence of money.              Rather, the
anticipatory search warrant was based on delivery of the package to Johnson’s apartment
in a manner consistent with previous deliveries, as described by Individuals 1 and 2. An
incremental payment to Johnson was consistent with previous deliveries and inclusion of
this detail in the affidavit would have only bolstered a probable cause finding.
      Finally, Johnson argues Judge Mahoney should have given more weight to the
romantic relationship between Individuals 1 and 2 and Individual 1’s felony criminal
history. He contends that a proper understanding of these factors would have alerted the
issuing judge as to why Individual 1 was so agreeable with what Individual 2 was telling
officers and raised questions as to the extent of “corroboration” Individual 1 was
providing. He also argues that disclosure of Individual 1’s criminal history would have
given the court an understanding of Individual 1’s and Individual 2’s motivation to
incriminate a third party. I agree that these details should have been included as they
provide context to the situation and would have allowed the judge issuing the search
warrant to more fully assess the credibility of Individual 1 and Individual 2. However,

                                            21


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 21 of 23
these details are minor given the full scope of information that law enforcement had
already gathered on Johnson. Moreover, Individual 1 did separately corroborate some
information provided by Individual 2 about Johnson – including how they met Johnson,
his description, where he lived and the manner in which they would deliver the package
to Johnson. Further, as Judge Mahoney pointed out, Individual 1’s criminal history did
not include lying to the police. See Doc. 245 at 21. Inclusion of these details would not
have altered the probable cause finding.
       In sum, I agree with Judge Mahoney that the omissions and challenged statements
from the affidavit do not appear to have been made intentionally or with reckless
disregard for the truth but are the result of mere negligence. There is no evidence in the
record that officers excluded information or manipulated information for some sort of
tactical advantage or with a deceitful purpose. The omissions and challenged statements
are consistent with oversights made during the time crunch officers were facing as they
left out some details and summarized others that led to the affidavit being misleading in
certain aspects as discussed in the R&R. Moreover, as Judge Mahoney explained, some
of the omissions from the affidavit would actually contribute to a finding of probable
cause, not detract from it. I also agree with her that if all of the omissions were included
and information corrected, there would still be probable cause. Johnson’s objections
related to the affidavit are overruled.
       As to whether the Leon good faith exception applies, Johnson is correct that it does
not apply when there is a Franks violation. See United States v. Leon, 468 U.S. 897,
923 (1984) (listing a Franks violation as one of four circumstances under which the good
faith exception does not apply). As detailed above, there is no reason to believe that
omissions from the affidavit were intentional or made with reckless disregard for the
truth. Moreover, there would be probable cause to support the anticipatory search
warrant even if the omissions had been included and other aspects of the affidavit
corrected. As such, there was no Franks violation. Johnson’s objection to application

                                            22


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 22 of 23
of the Leon good faith exception is overruled. See United States v. Davis, 471 F.3d 938,
947 (8th Cir. 2006) (“Because Davis’s Franks claim fails, we need not reach the Leon
good-faith argument.”).
      As to other aspects of the R&R to which Johnson did not object, I have reviewed
these for clear error and have found none.


                                IV.       CONCLUSION
      For the reasons set forth herein:
      1.     Johnson’s objections (Doc. 251) to the Report and Recommendation (Doc.
             245) are overruled;
      2.     I accept the Report and Recommendation (Doc. 245) without
             modification;
      3.     Pursuant to Judge Mahoney’s recommendation, Johnson’s motion (Doc.
             185) to suppress is denied.


      IT IS SO ORDERED.
      DATED this 11th day of December, 2020.




                                                  __________________________
                                                  Leonard T. Strand, Chief Judge




                                             23


    Case 5:19-cr-04065-LTS-KEM Document 261 Filed 12/11/20 Page 23 of 23
